Citation Nr: 0924350	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent disabling for the residuals of a wound to the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

In a December 2004 Board decision, the Veteran's claim was 
remanded to comply with his request for a video conference 
hearing before a Veterans Law Judge (VLJ).  In September 
2005, the Veteran presented testimony by the use of video 
conferencing equipment at the Cleveland RO before the 
undersigned sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.  The Board 
remanded the claim a second time in October 2005 for a VA 
examination.  In July 2006, the claim returned to the Board a 
third time wherein it was denied.

The appellant appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in May 2007, the Court ordered that the 
motion for remand be granted and remanded the Board's 
decision for compliance with the instructions in the April 
2007 Joint Motion for Remand (Joint Motion) filed in this 
case.  The Board remanded the Veteran's claim for VA 
examinations in a July 2007 decision.  Thereafter in January 
2008, the Board granted entitlement to a separate 10 percent 
evaluation, but not higher, for mild incomplete paralysis of 
the common peroneal nerve, secondary to service-connected 
residuals of a wound to the left leg; denied entitlement to a 
disability evaluation in excess of 10 percent disabling 
before February 22, 2006, for the residuals of a wound to the 
left leg; and granted entitlement to a 20 percent evaluation, 
but not higher, on or after February 22, 2006, for the 
residuals of a wound to the left leg.  

The appellant then appealed the Board's January 2008 decision 
to the Court and in an Order dated in January 2009, the Court 
ordered that the motion for remand be granted and remanded 
the part of the Board's decision that denied entitlement to a 
disability evaluation in excess of 10 percent disabling 
before February 22, 2006, for the residuals of a wound to the 
left leg; and granted entitlement to a 20 percent evaluation, 
but not higher, on or after February 22, 2006, for the 
residuals of a wound to the left leg for compliance with the 
instructions in the January 2009 Joint Motion filed in this 
case.  The portion of the decision that granted entitlement 
to a separate 10 percent evaluation, but not higher, for mild 
incomplete paralysis of the common peroneal nerve, secondary 
to service-connected residuals of a wound to the left leg was 
not disturbed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To comply with the January 2009 Joint 
Motion

In the January 2009 Joint Motion, it was determined that the 
Board failed to address Muscle Group (MG) XII.  In 
particular, the Joint Motion stated that none of the August 
2007 VA examinations ordered pursuant to the July 2007 Board 
remand addressed the possible involvement of MG XII and 
therefore were presumably inadequate upon which to base a 
determination.  

In this regard, the Board notes that in a February 1947 
rating decision, the Veteran was granted service connection 
for a moderate wound of the left leg, MG XII.  He was 
assigned a 10 percent rating effective from February 2, 1946, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code (DC) 5311.  
However, the Board notes that in the version of the 
regulation in effect in 1946, as it still is today, DC 5311 
corresponds to MG XI, not MG XII.  The Board notes that the 
Veteran's service-connected disability continued to be 
referred to as a moderate wound of the left leg, MG XII and 
rated under DC 5311 in the October 2002 rating decision.  
However, in a March 2006 rating decision, service connection 
was granted for a residual scar to the left leg over lateral 
MG XII.  In that decision, under subject to compensation, the 
moderate wound to the left leg and left peroneal nerve, MG 
XII was rated as 10 percent disabling pursuant to DC 8521-
5312, which corresponds to MG XII. 

Additionally, the Board notes that the medical evidence has 
indicated that the Veteran has wounds to MG XI, and in other 
reports to MG XII.  In this regard, the Board notes that 
specifically in a May 1948 VA examination report, the injury 
was reported in MG XI; in a July 1975 VA examination report, 
the finding was moderate muscle damage to MG XI; in an 
October 1975 special neuropsychiatric examination, the 
diagnosis was wound of the left leg in MG XI; in a February 
2006 VA examination report, the final diagnosis was residual 
shell fragment wound in the left leg involving MG XII and the 
left peroneal nerve; and most recently during an August 2007 
VA examination report, physical examination showed a wound 
over the posterolateral aspect involving MG XI.  Therefore, 
because the Veteran has been described as having a disability 
of the left leg involving both MG XI and XII, a remand is 
necessary for an examiner to review the pertinent evidence to 
ascertain which MG is involved.  The Board will address the 
Joint Motion's conclusion that the Board failed to address a 
protected grant of service connection and preserved rating 
after the VA examination is obtained.  A summary of the 
relevant medical evidence that should be considered in the VA 
examination is listed below.  

A March 1945 service medical report described the Veteran's 
injury as being caused by a perforating shell wound that 
entered on the posterior lateral surface of the proximal 
third of the left leg and exited from the anterior lateral 
surface of the proximal third of the left leg.  The injury 
occurred on March 17, 1945, and it appears from the service 
records that he received treatment until April 4, 1945.  The 
wound was described as moderately severe.  The wound was 
debrided and sutured.  A March 1945 x-ray report reflected 
that the Veteran's left knee had no fracture or foreign body.  
An April 1945 operation report noted that a small wedge of 
skin was excised from the upper and lower margins of each of 
the two wounds, together with a considerable amount of 
granulation tissue.  The skin was dissected loose from the 
subcutaneous tissues and four mattress sutures and 
interrupted sutures for the skin were placed.  An undated 
piece of paper titled physical exam indicated that there was 
no evidence of major nerve or vascular injury.  A January 
1946 examination indicated that the Veteran had a lacerated 
shrapnel wound to his left leg and a scar on his left 
posterior lower leg.

A May 1948 VA examination indicated that the Veteran 
complained of left leg numbness when squatting, a feeling 
that the wound was tearing upon exertion, left leg tiredness, 
and leg aching with walking and standing.  Upon objective 
examination, the Veteran had two scars on the outer side of 
his left calf that were slightly sensitive to pressure but 
there was no muscle atrophy, weakness, or limitation of 
motion.  The left knee had crepitus.  The injury was reported 
in Muscle Group XI.  

In a March 1975 letter, private Dr. G.R.S. opined that the 
Veteran had a peroneal nerve injury and noted that sensation 
along the distribution of the peroneal nerve was impaired.  
The Veteran complained of pain and numbness in the lateral 
aspect of his left leg below the knee with the occasional 
feeling that the leg gave out.  Dr. G.R.S. found no motor 
deficit and noted that his scar was non-tender. 

A July 1975 VA examination reflected that the Veteran 
complained of a dull pain and fatigue in his left lower leg 
after working on the cement surfaces and climbing.  There was 
a light six inch long scar on the Veteran's left leg that was 
not tender.  The finding was moderate muscle damage to Group 
XI.  

During an October 1975 special neuropsychiatric examination, 
the Veteran complained that his left leg went to sleep, had 
numbness, and non-constant paresthesias which flashed upward 
to his mid left thigh and went down to his ankle.  There was 
no foot drop but his foot got cold easily but a temperature 
difference between his feet was not found.  The diagnosis was 
a wound of the left leg in Muscle Group XI and possible 
peroneal nerve irritation that was possibly secondary to the 
contracture of the scar tissue.  

A June 1987 VA medical certificate had a diagnosis of 
tendonitis of the left knee.  The Veteran complained of 
intermittent pain in his left knee.  Upon examination, it was 
tender and painful while bending the knee but there was no 
swelling.  There was also minimal heat sensation.  

A June 1992 private treatment report of Dr. S.B. had an 
impression of no evidence of atherosclerotic occlusive 
disease in either lower extremity.  There was slightly more 
left ankle edema than on the right.  A June 1992 private bone 
scan of Dr. D.L. found other than arthritic changes suggested 
in the left knee but the total body bone scan was normal.  
There was no bony metastasis seen.  The Veteran continued to 
complain of left leg pain and numbness.  A June 1992 private 
electromyogram performed by Dr. S-L.M. indicated left 
peroneal neuropathy that was thought to be most likely the 
result of trauma to the left peroneal nerve from the shrapnel 
injury.  The diagnosis was left sciatica and left leg pain 
and numbness.  

A July 1992 letter from private doctor Dr. S-L.M. to Dr. K.S. 
summarized his finding of left peroneal neuropathy.  There 
was significant weakness of the extensor hallucis longus on 
the left with dorsiflexion of the left great toe and 
hypesthesia in the web.  

During the July 2002 VA examination, the Veteran reported 
some pain, soreness, aching, tenderness, weak feeling, and a 
giveaway sensation in his left calf.  He sometimes used a 
cane.  The Veteran was retired.  He ambulated without 
assistance.  Physical examination revealed a 13 cm left calf 
wound laterally that was not sensitive or tender.  The 
Veteran had some aching and soreness in the muscle to 
palpation but no involvement of the arteries, nerves, bones, 
or joints was noted.  He was able to raise onto his toes and 
heels and squat holding on for support.  He had excellent 
muscle strength and no motor weakness or sensory loss could 
be identified.  There was excellent motion in the knee and in 
the ankle.  The diagnosis was residual shell fragment wound 
of the left calf.  

VA treatment records dated from 2002 to June 2005 indicated 
that the Veteran was diagnosed with peripheral nerve disease 
in February 2002.  He complained of left leg pain and 
numbness throughout this time period and reported problems 
climbing up and downstairs.  Left lower leg edema and 
swelling was also noted.  A July 2002 diagnostic report of 
the left tibia and fibula revealed mild knee and ankle 
degenerative changes.  

During the February 2006 VA examination, the Veteran reported 
some aching, pain, soreness, tiredness, fatigability, and 
limited endurance.  He did not wear a brace but sometimes 
used a cane.  The Veteran reported difficulty with prolonged 
standing, walking, climbing, squatting, and crawling.  He 
could no longer use a push mower.  The examination noted a 12 
cm scar over the lateral muscle group XII with mild 
tenderness and soreness to palpation and mild sensitivity.  
He ambulated with a slight limp.  There was no evidence of 
bone or joint involvement but some evidence of nerve 
involvement.  He had a little bit of decreased sensation over 
the peroneal nerve distribution and some mild weakness to 
dorsiflexion.  There was definite limited endurance and 
weakness.  He could heel and toe raise but not squat down.  
There was no evidence of muscle hernia.  Repetitive use 
caused increased aching, pain, soreness, tenderness, and 
fatigability but any other range of motion change was 
speculative.  The final diagnosis was residual shell fragment 
wound in the left leg involving muscle group XII and the left 
peroneal nerve.  

During the August 2007 VA neurology examination, the Veteran 
reported that during the war in 1945, a piece of shrapnel 
struck the lateral side of his left leg and shaved a chunk of 
muscle off from the calf.  There was no entrance or exit 
wound.  The Veteran reported always having some paresthesias 
and numbness of his left leg below the knee.  Overtime, the 
Veteran has had increased difficulty with climbing stairs and 
walking and had more numbness and tingling below the knee as 
well as a decreased ability to balance on the left leg.  The 
Veteran had a 13 cm scar over the lateral left leg that was 
nontender to touch and had extremely decreased sensitivity.  
The lateral sural cutaneous nerve in the left leg below the 
knee was approximately seventy percent decreased in sensation 
compared to the right leg.  There was 4/5 strength on 
inversion of the left foot but 5/5 strength of eversion and 
4/5 graded strength in dorsiflexion but normal plantar 
flexion.  There was weakness in toe walking on the left and 
the veteran could not heel walk.  There was a moderate degree 
of left foot drop.  Knee flexion and extension were 5/5.  The 
impression was a 13 cm portion of the lateral sural cutaneous 
nerve on the left leg was affected by the in-service 
shrapnel.  The examiner noted that the Veteran's symptoms of 
increased fatigability and increased paresthesias had 
occurred for some time.  There was no evidence that the left 
leg suffered from any other form of neuropathy other than the 
sequelae from the traumatic neuropathy to the lateral sural 
cutaneous branch of the peroneal nerve.  

During the August 2007 VA muscle and joint examination, the 
Veteran reported persistent gradually worsening pain, chronic 
edema, left leg swelling below the knee and down into the 
ankle.  Repetitive use as well as prolonged standing and 
walking bothered him.  He used a cane at times to get around.  
The Veteran could perform daily activities and had long ago 
retired.  The Veteran also reported left knee and ankle pain 
over the years.  He had some soreness, tenderness, stiffness, 
and limited motion in the knee with minimal discomfort and 
problems with the ankle.  Physical examination showed a wound 
over the posterolateral aspect involving muscle group XI.  
There was a generalized funny feeling with compression but no 
obvious sensitivity or pain to palpitation of the wound 
itself.  The Veteran had excellent muscle strength in the 
left leg.  The left knee motion was from 0 degrees to 110 
degrees of flexion with pain throughout the range of motion.  
Left ankle motion was from dorsiflexion of 10 degrees to 
plantar flexion of 40 degrees.  There were no flare-ups.  The 
left knee was stable.  X-ray reflected arthritis of the left 
knee and ankle.  The examiner concluded that any relationship 
between the arthritis of the ankle and knee to the wound was 
speculative.  

The Veteran complained that his scar was sore, painful, and 
tender to touch but did not itch during the August 2007 scar 
examination.  A serpentine scar was noted upon examination of 
the posteriolateral aspect of the proximal and middle third 
of the left lower extremity measuring 15 x 2 cm that was 
painful to palpation.  There was no gross adherence to the 
underlying tissue and was stable meaning there was no 
frequent loss of covering of the skin over the scar.  

Additionally, the Board notes that subsequent to the January 
2008 Board decision, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  As the 
Veteran has not been adequately provided such notice, the 
case must also be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for an increased rating for his service-
connected residuals of a wound to the left 
leg.  The letter should (1) inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
Veteran that, to substantiate an increased 
rating claim, a claimant must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  Further, the 
Veteran should be informed that if the 
Diagnostic Code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life (such 
as a specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to the 
claimant.  Regarding the Veteran's claim 
for an increased rating for the residuals 
of a wound to the left leg, he should be 
informed that the potentially applicable 
diagnostic codes include 38 C.F.R. § 4.73, 
Diagnostic Codes 5311, 5312.  
Additionally, the Veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, as 
is also outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g. competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Thereafter, schedule the Veteran for a 
VA examination to evaluate his residuals 
of a wound to the left leg.  The 
examination should be conducted by a 
physician with the appropriate expertise.  
The examiner should indicate any findings 
in detail and order any special studies or 
tests which are necessary.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, VA treatment 
reports, and VA examination reports, the 
examiner should evaluate the Veteran's 
residuals of a wound to the left leg.  
The examiner should clearly indicate any 
residuals of the left leg wound and what 
muscle group or groups are affected by 
the injury.  To the extent possible, the 
examiner should attempt to reconcile the 
medical evidence which indicates that MG 
XI is involved as well as the evidence 
which indicates that MG XII is involved.  
The examiner should specifically note if 
the Veteran's service-connected residuals 
of a left leg wound affects MG XI, MG 
XII, or both MGs XI and XII and provide a 
rationale for the conclusions reached.  
The examiner should be provided with a 
copy of 38 C.F.R. § 4.73, DCs 5311 and 
5312 to aid in the determination.  

In rendering any opinion, the examiner 
should consider the summary of the 
relevant medical evidence pertaining to 
the residuals of the left leg wound 
listed in the body of the remand.  In 
particular, the examiner should consider 
that in the May 1948 VA examination 
report, the injury was reported in MG XI; 
in a July 1975 VA examination report, the 
finding was moderate muscle damage to MG 
XI; in an October 1975 special 
neuropsychiatric examination, the 
diagnosis was wound of the left leg in MG 
XI; in a February 2006 VA examination 
report, the final diagnosis was residual 
shell fragment wound in the left leg 
involving MG XII and the left peroneal 
nerve; and most recently during an August 
2007 VA examination report, physical 
examination showed a wound over the 
posterolateral aspect involving MG XI.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s), and ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, 
particularly pursuant to the requested 
medical opinions, and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the Veteran's 
application for an increased evaluation 
for the residuals of a left leg wound 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided a SSOC 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



